Citation Nr: 1752243	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 







INTRODUCTION

The Veteran had active naval service from February 1957 to April 1958, and active military from February 1961 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2015 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In two June 2017 written statements, the Veteran withdrew his hearing request.  Therefore, there is no bar to proceeding with a final decision in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has bilateral hearing loss disability that is etiologically related to noise exposure during active service.  Specifically, the Veteran has reported that he was exposed to large arms fire while serving aboard the USS Guardian during active service.  

In that regard, the Veteran has submitted numerous statements regarding his assignment to the USS Guardian in 1957, where he was exposed to loud noises and acoustic trauma from the ship's guns.  On one specific occasion during gunnery practice, a gun was fired within close range of the Veteran, who was not wearing hearing protection at the time.  The Veteran experienced hearing loss and ringing in his ears for several days thereafter.  

The Board notes that the Veteran is competent to report when he first experienced symptoms of decreased hearing acuity and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.  In this regard, the Veteran's testimony is well-documented and unvarying throughout the record, and his recollections are consistent with the nature of his service.  The additional evidence of record also tends to corroborate the Veteran's testimony, to include a Certificate of Release or Discharge from Active Duty (DD-214) denoting the Veteran's service aboard the USS Guardian.  Therefore, the Board concedes that the Veteran was sustained acoustic trauma while in active service. 

At a March 2012 VA audiology evaluation, the Veteran was found to have bilateral hearing loss disability for VA compensation purposes by audiometric testing.  See 38 C.F.R. § 3.385 (2017).  However, the March 2012 VA examiner opined that the Veteran's hearing loss was not as likely as not caused by or the result of his military service.  By way of rationale, the examiner noted that the Veteran demonstrated normal hearing at separation from the Army in 1964.  Further, a 2005 Institute of Medicine study indicated that there is no scientific evidence to support the delayed onset of noise-induced hearing loss.  Instead, a change in hearing is a significant change greater than normal measurement error.   

The March 2012 opinion possesses several flaws which significantly undermine its probative value.  Specifically, the VA examiner's opinion is extremely limited in scope, such that a nexus opinion was provided based solely upon the Veteran's 1964 exit examination and one academic study assessing the nature of delayed onset hearing loss.  However, the record presents several additional factors which are highly relevant to this claim, including the Veteran's competent testimony regarding in-service noise exposure, the noted event aboard the USS Guardian, and the subsequent immediate onset of his hearing loss.  Given the inadequacies in the March 2012 medical opinion, it is not sufficient to serve as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to identify reduced hearing acuity and as noted above, his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service. The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience hearing loss since that time and those statements have been found credible by the Board. While there is a medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability is not related to his noise exposure in active service, that opinion is of little probative value.  Furthermore, he has a current diagnosis of hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2017).

 Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


